Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 1 of 19




                    EXHIBIT A
   Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 2 of 19


             9,   ?,i'l l.iiAM   .,!!XClr   ,ii:tCir,i   l.i!   5gi?53i600                           N0,   t)ii2 t,   ?




                                       ti;\ ,'ri                                                           r"llr".
                                                                                                            C"r)



                                                    I-   l&gl^gUEB,       of lhe    foHn ol' Brtgirtorl, flonroe CFuntyl
                                   Neu      lqrk,   :unke,      put,llih and d€clare bhls     go be rriy La.gt 1,1.11 ond

                                   {'es:er:snti
                                                    elllf:        I        n,r'nl.to, EveJytt $. Uh.tr, all my
                                                                      bequeaeh $o
                                    p?r$onBI cffeet$ 8nd ctholt prrsonrl ptopettyr cxcspt g0nh,
                                    gtoultg, bcrrda, Eachititg! &nd chose8 1!r ucttonl but 1f lhe 6ocs
                                    Drrt BllFvlve ne, f bequuuth uuch artlclcl to lty shlldr.en vhc
                                    iutfJ ve lrg    .



                                                 EE99j!], i elt currently psytng thc nonthly renlB) 0f
                                    lho a!,sr,t,ment oscupldd by rl fr.twd, $31.ge.e t'tanr6en, ag llymouth
                                    Gardcns. Inc,, llot $ovth llynDillh Avenue) Hgchrdlef,, Nex York,
                                    In or6cr rhrt 8J'tor ny desth prcyislcn foF h*r roongng. 8coo!ne-
                                    detlolls may Fe naot, I bcauc8th thc Buni ol'Trvo thou$Bnd t:vc
                                   'liun6rad d-,llars (t2,500.,0C) b.o tis;,tnc llidisnd trr]oL Conp&ny of
                                    Bochrsior', ol F.ocholr',ef , Na'fl lor&, lll TFUST , to trg}d, Disnage,
                                    lnvggt end rp.tn,r.,r6t. i.tre sanu, tD CclleCt lhe lnrjore .rhfretyomr
                                    andr rrrcnthiy ltrrrn and af,uen tht delB of ny daa'"!r, lo pgy fronr ulle
                                    lncone oJ' $etd ;rult (erld fton ihre prtncl16l ther'eof es ncqulred)
                                    such sumu hs lt. phsll de$n nece668r, 6nd [6v$su.b]e lor the renlol
                                    of ruch qt,artncnl,. If Frsncas Flarrtggn eha:.l hove f,Io') her
                                   prcaeot rrpEfir.eilt,, iry Trustee Ehall pBy fro[ lhc tncoi0$ Ettd

1fr k"fr h''/'tAt                  prlnclpa! of thts ttrust Bucb suti6 EE 1t shall dsgE n€cs3sary and
                                   advlE6blr as rent,al fof thlr rttQntllg Occomnc'4a?Lon6 lrito vh(Ch the
                                   shall Erove, In uc cvcnbr hov,euenl rhall more lhgn 9sventy-flrr
.C,* kL,ou/M*                      dotlarr ($?5.0i) per nonLb bo pBtd to. oF f,or th€ beneri,b otr
       [1L             f   o'      Flanccrr Flarrlgorr in Esglrfyth$, Lhg tetfls of th16 bequ€{t. $pon

wtu                   1
                                   the dcrih Qf, EEJe fr,ancca Fl.inldsn aft?!'firy aeith the grtuclpol
                                   gf tbtti truit {.hen reii8lnlng shsll Ve e0de0 lc lil, r€slduery
                                   FFta?a nnd Slrpoend of er thpt'eln prDvl6ed,
                                              I cllreot ir',at lte ie6,ecy p:,ovld!6 by thit "gdcol{Dn phs1l
                                   bc Fild.by rny Executgt ag 6oon elcern the probste gf my ldlll es
                                   prrctlcable,




                                                                                             E8-0001 7373
   Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 3 of 19


*:*iri:             j-   j;i"qAtvi-*'-l\il)lC}'| ptA50t'/         Lf
          9. 2(ri                                                        5952Ir3,(00                                    ilo,   0   it2   r.. j

                                                                                                                t
                                                                                                                    -%*-..
                                           q   l.trdtt$r'-.




                                                                                                  -P-
                                                 '            fflinp: l: boqusath Lo tho foileursng cr8utXztrllona rn
                                                  rrlrtch i hrve hgd an lntereEt fcr nany yoof$ r ttJ€ gum 6ct afb?r
                                                  thc nlJno. of each:
                                                                    1 - to th€ Jt*,lsh.tlor!:e fon lhe Aged, tl6e S!.
                                                  !'aul. Strretr noch€6!cPr Nelr York, llvc thouBBnd oollrra
                                                     ($1,000.00);
                                                                            l9   -   Ro oor1gr36t-t:.r)n   !g!,t.ig.rqil           (Loopold stt,e€!

                                                  Synagogue)r locagtd on Llopold S?reetr Roche6ter',                                  ller lork, 1t
                                                  Eilll functtonlng, [\9o hundred erd fl,fty dollrrc (3?50,00);
                                                                 C - 1o Tenple-!e!h*ALrl39 |lor,ih Hlnton Road,
                                                  Rirtreeter,        Neyr   Yorkr Flv6 thoussng 60118,rs (E5,000.00)                       i
                                                                  D - to [*:$fjFJ-l-c.tlcrg. n€hcvoL, Isreel, li
                                                  st!ll f$ncllortlng, 1n tnerrgr,)'of 1tB f,ornier Dean, Rabbi Z. :.
                                                  r.lelrse!, onc thausand dotlars ($rroc0,oo)i
                                                                     ?t - fo aebh '4edr8!h 0ovohs ot.lrnorlca, prc6cntly
                                                     i.,crrt-:0 st 6l'/ Stxbh Averjue, L$X€Tcod, Nerr Jer're y r one tbousend
                                                     flvu hundrod dol)ans i$:.1500.00), 1n nenofy of nabbl Aeron
                                                  ii0U10t'i
                                                                          Vf - fc       ShrtDeru ItosDliatl  ror Cr.tpileo Childrer,,
                                                  1\ro !hou$8nd          f,lvc hundrsd       rtollats (t2n1c0.00); \        " " t '
                                                                   rzt - fo tsrandels Unlve!'otty, locBtcd Bt Uat|ha!,
                                                  I'laroacliu6r?to, lbo tbgpB8,ld dotl6r! ($1r000.00) ;.
                                                                    4 - to rihe Un:tverslty of Roch€rtcrr loorted Bi
                                                  Roche$t,e,r, N0}          Yorkf Tlio thcursnd doll816 ($?,000.00);
                                                                            !I - [b     Corilnunlty chbBt ot'Roghu6i0r end Miltxoc
                                                  oounty      , loeated $t 70 Nort.h 'drtcr 3t!'oGt , xo0hslttr I Ne',(
                                                              r   Xnc,
                                                 torl, ?wo th6usBnd tlv6 hundteo dollars (11r500,00),
                                                            [9!lXI8: I bcques?h to rqy frtind, Bolr Plno, tho Eun)
                                                 of Flve tlouBEn€ dollcr,r ($tf 0OO,00); provldf r*iorrunn, he Ehell
                                                 bo ln ?hc cmDlsy ef at leBBt Dne of lbr Eber conpanlrl Lt the
                                                 tilne of my d!!,+,b, StIr Ingaoy ahall ba vold Brld of ng effeot lt
                                                 8a1d Rors Plno ehal.l neg be rc amployed Bt tbc dete of ny deai.h,




                                                                                                             EB-00017374
   Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 4 of 19


'-."'r'-0[C, ], lft$'t- j: 5!\AM'---NtX0i!   piABCtlY   L$   t05.i63i6C0                                 NC         (}7t2   P,   4



                                                                                                   -%%.,.,_......




                                                                                -3-

                                                    XIIS, . I        an cutrcht,ly paylnE th€ Pr€niun3 on Hr.ttual
                                       Llfi    Insuranca co, Qf        N€H York.   pollcler Noc,        ?80.05-?8r
                                        ?12-06-15, 9I8-8e-35, ?5tr-55-q9 and 93q.,31.56, DelnB PoltoleD                              orr

                                       the    liv.s of tny gr8n0cb1l6nan, *#,             KIeobe         ,   D.Bnlel Sanford
                                       ,(l€aberg, Au.drcy Nar Boslov, trotld 0,jcr 8nd YchU Pst'ielE Dbct.
                                       I dltsct ny Executor to prcDdy aI: unpslo pnenluno lor ratd flve
                                       pollulor s$ looD 8s procllcrblg ofser ny dsath ro lhBt gll or
                                       srld pollctre9 BhalI bs fu:ly pald,
                                                   l&=     t b0qrr€rth to rny following nstie0 relstlv3s the
                                       surfl sci 8f!er the nsrrs of eicht
                                                       vA - To rly nepheil, Slnon Pogslr Onl thourand
                                        dol,lsts (l-I,000.00)    ;

                                                             b - fo    ny nepne''lr   P,ern0F6   In, Po5.a1, ona lhoueand
                                        oof)anE ($I,ooo.o0)i
                                                      yC - to nlt nteoe, Ljllllri Pogal Eerne'"!ln, ona
                                       theusBJ1d fl'Jc hundrad dollarr (S),500.00).
                                                  It elthcr of ny EEld ncpheu$ or ny oeld nteoe lhell
                                       pfedeces6e nc Ir+vlng l9Euo $n0 rhEll gurvlve tner the biqueEt
                                       to ss16 nephe* or n13c0 shall be fald ug hlp or her lFtue.
                                                : lExEl|2E: f, begueat.rr !o tfl! frlond Et1d bu91n?6s a56oc1-
                                       atcrlnlchard 8. l4urnLShti, Four hundrod ({00) rhstee rnd ro ny
                                       frl€nat EnC burlness B6sectate,tii".r J. LeFevrc, Onf huniled and
                                       ?wetity (l2O) shares of tlty Clsso B non-\,o[tng contron Shsrcr of
                                       Eber broi, t Co,, Ihc., eech of r pon vrluc of frn dollSr6
                                       (s10,00) pef Bhat€j Provlded, howtver' thst if n\y 0lEt8!-ln-lq*,
                                       Rosc Ebct, shsll Bul'vl\'e ne1 guclt g,lftg of tEld rhanes shslt
                                       becorna rffeollve only upon her 6eath.
                                                  f glve snd Brtnt.unlo ruld Rtshald H, l4urnlghan thc
                                       rlghr aDd option to purahtte flon Dy 38tstc S1r huiuted (609)
                                       aheres snd io ralA Elmer J. LePcvro ?bc rlght ond optlon no pun'
                                       cha6e fnor! my estsbG Tdo hundreo 8nd tcrty (2{0) ahrrel of nl
                                       ssld Clar3 D non.vct.lnB coilnoF stoek of Ebcr trroa. & Co, Inc.,




                                                                                             E8-0001 7375
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 5 of 19

 , r!,.., y li'r.r: d,rir'Ail       I'ilX0l,t ,tA[i0t)y   lHllJrib:lihitj                            l$U,   il)?   t.   ,)




                                                                            -   lr,-



                                       rt   any rtrne virhln i,walve (1?) mcntrhg 6ftet,ny deetbi pl'ovldodr
                                I
                                I      holreveri thet lf tny tS:d $irber.1n-1rf,', Ro$e RDef, Ehall 6urvlve
                                I
                                       Iner EUqD oFSlonE thall ilOt bcu*onrc clfcct!vo nOF CXet'Cl!AbIo'ul.lttl
                                       af!,cl lrer d6sthi end lf sho Ehe:Lrrr.ylr,e Or by tnor€ thsn riev(rr'.
                                        (II) mgntht, $uch epltlrnc nny be exercts,ed ab rJly trme wlthltl
                                       alx?y (60) daya after her deelh,
                                                    6per Brca, & Co., fnc., o$ns all outlrci1d5'n6 oomnon
                                       Etock of gbcr 9106, r'l*ne & Ljqvor corp.,' rl'ld iha vslue ipl'cbahly
                                       corr,) 69 r{hich the lnver;tncnt of !.trcr bros, t Co.r Ing,r th rueh
                                       cor!{oh ggoc}; t& cBrrl6d on it6 books ts subs"BntlEllv }oHef'th8r1
                                       the cutrelii vglue of lurlh coiliiion 5r,ocl, ds shoy,;1 by lhe .Doolce of
                                       Ebef, Bros. Wlne & Llquor Corp, The flsc8l yeetg              the tno cnr-
                                                                                                 "t
                                       pofaLlo!1g 6D not corncldc, I'hc opflon pr{ce par 3h6ro Eball De
                                       onc-hirif (1/'2) the booi,( value per shsre sf bhe ouistandinB c;g6F
                                       g 1,gn-yetlng oeruroli sgock gf Eber Bros. l f;e,, Inc,, nt t,he cJ,gtc
                                       of tht iesi full flscel yeBy lrur,eol8teXy preu€01n8 ny deae-h, the
                                       book !e:ue of ulI artttandlrrg Cless g r,on-votlng conrgn.stocN of
                                       Eber Br.or. f, Cg.r Iflc., tcr !h" pur'porc cf oo$ruttn8 such optlon
                                       price, sba1l b€ tlgt€r"illned by deducilnf, flom bhe value cl $ueh
                                       cbtid?orr $toclt, Ei Ehglin b.tl l,bo beoP"F ol Eber.DFoo. & Co,, Inc. r

                                       oh tha'" dete, lhe Arsg\tst 8t ilhtch ltc i,nvegtlren! 3r. the gorosn
                                       Itock of Ebsr Sr6s, tllne & Llquor Conp., ls cd.frlel oh tb€ bookrt
                                       of Ebcr Eroe. & Co,r Ino.r and Lhon addlng t$ thc feh+1n64r lhe
                                       value of [rch connon stock of EDG! 8ros. lilne & iJtquor Cst9., a6
                                       ehoil.'l hy ih€ books cf the l8ubel corpor,et,lon 8t the claDc ot' Jlr
                                       la$t t$:l flacal .v€al lnm€Ciabc3y precedlnE ay deBth; and lhe swt
                                       thr,yeof ghl,lt te dlvlded b.v lh? nunber of rhar.cfi of tucb ccrunon
                                       slgck titerr a'thatanoJhg ln ot'dsv !o d€ierriihe thF booh l'siue Per
                                       5hArC.
                                                     fh? forc8,olng bequqsts of        $hareB   gt       cles! I
                                                                                                     sry EelC
                                       non-voglng cor,noll !to0l ri f Elr?F Bioa . & Co. .I:rc , o . nnd the fot'e'
                                       iioln8 GrptlonB lo purchsge 8ddltl$nol Ehare5 Ot &El,d 3to$k sl's)J




                                                                                         E8-0001 7376
 Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 6 of 19

*"T*}ll   !   ?{rlj}*   €,tiAi$   r,i.)(r{ iiAit.}ilv L.t,iiifg:;ri161
                                                                                           Ir0,   0   li? t.   i




                                                                           t


                                      bo €nd hereDy are oondlulunedr 3n the ulsr         cf   €srrhol'by rald
                                       cseoclutes, (e,),.rpon hi,o cg.lt,tnulng Lo be an erployee     irf ai ltari
                                      one o.f, tbo Ehe:' Cqnr'lhlqa &t ?ho     glrlc ol' my dealb a)d a! i,ie
                                       fXnle   of                  shuli be vsrld &nd ol no et'r'Qc! 06
                                                    shch pur,lir3t,c Bnd
                                      !€6pectE oi,ther ltilc thrll ner be 50 iriplo'cd ut guch iL!0?9i rnd
                                      (b) t!,st pv:ot to recelvtrng any ghares 9t IDy said Clart 8 nun-
                                      vgtln& ocnrilQo stock ef Ebrr BloS, & Ao,, Ino,, e8(,h of tny suld
                                      buetrnarr uDroclfteol who Bhbll b0 antl!l!at ic             ary 6uch
                                                                                         'e&&lvg
                                      sheles hcreunder, tlr8trl cnier lnt,o 0n r8toEnGnt fiith Ehrs Bt^oE'
                                      t co., I'rc.r lrhXoh Fhsll bt btndtrE uFon hln anb hls pp'"3otra:
                                      nepteEentsilvg ontl 4lj$tr.lbulseE, 1n and by ttra t,eEns of Hhicb he
                                      6hall grant t? 6s!d cctspct.etion tn itr€vocSblc oplr,ph t,c puroch&te
                                      0lf, 6lane8 of gonnulr 0Ltjck ef gald csrForsllon o'^'bed hy hln nt
                                      rh€ t,lile of hlD 6eat,h and ohali'agree thst 1n c8d? h€ Ehail d16h
                                      bo dtEto5e cf, 6o1d rharet pf 0ol'6oD E'tgck st etry tlne pi'loF to
                                      hls dcath, he Ehtl! ftrsL ol'fer cll of D31d ,sh8re6 to sald cor-
                                      pole'"1o1', bcforc other*ls? aelllnr} cr dlep.orlng ol .the gans; thc
                                      pr'lce irl ej,Lber of 6uoh evonss !o b* ueventy-ftrvo piF cent (?51)
                                      of the booi( v,xluc of ElJd thsros $t Lire clcao gf the lcsv f',ri)
                                      f.trsal ye6r of ther E os, & Co,.. tnc., inungd:atoly r,rscodtrnE the
                                      deaih of rald buBlhesF sDsgciste $r' thB offerln8 !y hitn of hlr
                                      Beld Ehlreg t') tle corporgtlon, ar ?be oaac ruly bri th.r bsok
                                      vrJue of $std sbarcg of codrron otook ol Eber Bt'ou, t cD., Inc.,
                                      !o be d@terntned l'ol' che pulrpooc 0f oornpurlog e uch apglon Pilct).,
                                      $rl lle n)at)nor ha}r!lllbgfgle pressFlb?A ln bhls claute fiSDVENTllrl
                                      ulbh resFect ?o ttie opiton'r Srrnted to ily rsld ttro buel.ne0t
                                      8sBoel&te! upon trry Aesth; tltc olheN lertF of Hhrch 0gt'eFn,sni
                                      ebalI be pre!ct'lbcd bJ $t sot{ Erec\rt'or..
                                                  F^l$Sflil Xf $t Btfe' Ivcrun, Eulvsver lrs, I baqueatl'
                                      to roy Trustrs, IN [FUlit, $l arnDunt t0u8]. t0 ong'half rf ny
                                      sdjurted gr.cF6 us0Btc BF ftntslty dctc,r$lned fon ?e$trs] ec?8:?
                                      t8x purpc&as ,le6s ?lte velue for Feccral €EN!.tP t8x putpogst 0f




                                                                                   EB-00017377
     Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 7 of 19

"r*[][il.   9,   li]0i- g:{,2AM   n,IXCii iiAg0Dy   ti.p   5gt263t600
                                                                                              l'l0,   cii?   P, i




                                                                         -6-
                                   gll ttens lncluded ln hy gtoss ertsic rtnlcb qu8lt$ fol and Br9
                                   Sllowed al an esttte !a; mrrlttl dcduotlon and uhlgh pa88 er brve
                                   pssced   tn              quallflcs lor tho sEtetc 9a; nErltal
                                                 B fgt"n whlch
                                   deductton ftom ne to ny Hl.te ur,Ccr oiher provtelona of thls l{tXl
                                   by rlght, of gurvlvorghlp r,r1th r€speg? to Jglnt,try orned Drepelty,
                                   under sBttlonent arrgngsnenle r,clo;tn6 to llfe trnru$noe pt.oceeosr
                                   End oth€rHlse then under thle poeunltfy bpquast. llhe l.,erds
                                   ttad;usttd 6ttgrg cstAtotr, rrgroEs e sltior' lnd f'pBrt or havc pasaldtl
                                   aa ussd heroln shal,l heve tha Etme n€4nlng ss $uch tordt shall
                                   hqve under ths provlrtrons of the Intcrnal Sevenui Code tn effect
                                   at tbe ilrne ot ny death.
                                              Whef, tlre computstlonr necc6rary lo o?terml$e the atDeunt

                                   ol thls pecunlary est!,ie ba$ n6r1te1 deductlon g1f! av,e nad;,
                                   va1ueE aB     flnally   detefiDlned   to!   Fcdenal egtate tex     purposeg      .


                                   shall oontrol.
                                               I dtrsct that thts legrcy ghrll be Fgtl6fl€d only fron
                                   Brsete thst Qulltfy for ?he raert!at tleductlon under the provJ$lohs
                                   of the Interntl Ecvenuc Cade ln cfflct a? the time gf my deoth, or
                                   from lhe procqeds of Eiloh sssets. I furbher dlreet (s) that thtE
                                   legacy sha11 not be aatlsflcd from propBrty EituEte [wlthtn the
                                  lieanlng o! Buch Cod€ or, 8ny Uhlted Stetee cstate tBx convchtton
                                   appltcsble to ny ?ttsteJ ln r ferelSn countrry and aubJect to eny
                                  eslster lnherltarrcr, luccrsBtbn oF otbtt dcBtb tax lrDpgsed by I
                                   foretEn cou$try or a poEgesElon or pollrlcal Eubdivlslon lh€rcof'
                                  61 9b€ procBedt thereof; and (b) thst no aesec6 Hhlsh Ety be
                                  subJec! to both Untted glaies lncorae ar10 estate trexer and sltg1bl6
                                  for I tax credlt o! deductton chatrl bc used ln aatlcfytng thts
                                  legacyi ptovldedr hotevcr, that artotc d*acllbed ln n(a)r' End
                                  t(b)rr ier'€of r0gy be uged Do the extcnt lhot ny eBtrle Et?t1l nol
                                  tDctrude Sufflcl?nt othea prep€rcy to Sltlsfy ihlB bcquett'
                                              I{lthi.n tbe llnltstions of th6 Preo?Olng peragraph, I
                                  dlrect thrt to the ertent gorrlble the ie88cy devlr€d snd




                                                                                    EB-0001 7378
  Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 8 of 19

             y,   ji)trj ii:9q6r,i r{ir.rI iiA5Ugy :L,y
--1--,lil:                                              )y)iiiJ]0tjli                        til \t lt l   t,   ,.,




                                                                           -7.

                                        uiquearhod by   uhll   hEioHTl{t'slrel,} bo
                                                                                srrlelled flrEu by rhe
                                        oiairlbutjon to rny Pruslee of leooti olhrr bhrn ny rloch of,!t:al,
                                        8106. A Co., fnc, tO ?h? exlent, thct lhe a8setr oompr,trtng ny
                                        reslduaty eBtste obher then iny Etrolll tn Dbcr Brot. t Co,, Inu,,
                                        ore lnrulflclenu to S8tlrfy ln full rhe lsgscy devlFed rnd br-
                                       qu"gthc0 by thtE trEl0Htll'r ny ixocugor strall 0istrtbuie to thy
                                       Trurtee ln aatlafaction thereof, rhc approprtstc trumber ot ,Ty
                                       rhsreg bf 6$ non-csnulatlvo prefarr,ud rlock ot Ebtn BFo6. t co','
                                       Inc.; and !o the ?r!€n! that ruch ltgrcy le not fully 6etlsfl.cd
                                       tbereby, liy E:scutor 6h|t1 dlstt1buno !o my Trurtee 1n 6stlsf&c.
                                       tlon thereof iho approprliiia r.ulber of my ghrrer of Clasr I non.
                                       vollng slock of Eb?r Bto&, & Co.1 lnc.u snd, lf $uoh l€Esc! ls
                                       91111 not fu:ly funcgdr tlren Euch nu$Uer of ny shares of clcss A
                                       cortrnqn stocfi gf Eber Eros, & Cg,I fnc.) gg rnBy be negessf,I^y t.r

                                       fully frr;d Eald legscy. It le ny Lnb0ntlon snd viBh thet rhg
                                       !cggcy.d€v1scd and b€quoeihc.d by thjs I'E!6HTH" shall not be
                                       Egllef,t€rl by lfie dtstrlbutlon cf any of ny Ciess A votlng share8
                                       of Eber, Brc$. & Co., fn6,, unlec! all oth€t BEgcbs of r0y estate
                                       svai-leble fc! such p\llFooe Ehsll Frove lnsufflcl€nt.
                                                   My Trusger EhNII olvlde rhls lfgaoy ln?o r,'rrrr (?) aQunl
                                       pErts r ond to aonprl$e snd be kncwn na the lrPp*er of Appolrlment
                                       lrugtrt End the othcr to cor.lprlEe gnd tr known tt the 'rFstBte
                                       Srustrt,
                                                  I dlrect ?hat tn fundlng the equEl psrL heroof l?er€'Jn
                                       6sflncal af ?hp ilPo$er o!' Appalntrntn! llfustt ay 'irDrte€ ih0ll
                                       D.11OCEge tO sUch SrUBt 339c16 otber bhan rDy ltOch 0f Eb€r lroe,

                                       I Co., lnc.t and tha! to th€ €xtcn! that mJ stoc* of Eber Drog,
                                       t Co,, tnc,, lu ndceEs|ry io fund rrlch rqual plrt shBt llrru my
                                       gharieE or 6I sumuletlv! prefit'rod atoclt be urcd &nd thoD."'o tbe
                                       cxt,ent neceEraty niy shSt€t of ClEss B connon rtoclr be uted beto:'a
                                       my ClaEa A cofftflon Ftqclt 1l otrlocst0d to sBld t'Poxrt of Appolnt-
                                       nrent'ltusgn, It lE r$y $ntentlon ilo xtst, thEg the o?ower of




                                                                                      EB-0001 7379
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 9 of 19

'*r0l[   9. ?003*   g   (16A11l
                                            tiJXC'ru   PtAB00y   ti.t i85?63i0l]D
                                                                                                     ii0,0i5? P, I




                                       ll
                                       fl
                                                                                    -B'                                 r


                                          nntornln"nt Trurufi hereln crsaoed slrall not be funrted by the
                                       fl                                                                               I
                                          offocatton of any of ny clilEB A common 6tock of Ebgr BpoF. I co.,
                                       fl                                                                               I
                                            inr,,      unlsgs   all   othBr oErege deyteed rno bsquesthcO.to my trur-
                                       ll                                                                                   I
                                            tea uV      DEI0U?liil her,eof
                                                                       shall be lnrufftrtent.
                                    ll                                                                             I
                                    ll              ln frindlng tlo equtl prrr hrreof hereln deflncd tF the I
                                                 Tru6t" ny llrurrec &hatl rllocete fo rrioh rrurr all
                                    ll "uot"tu                                                                     I
                                        rsrets  yenltnlnB    tn  xEI0HfHil hercof not hersihsbove sllocrtaa
                                    ll                                                                             I
                                        to ure ttfor.rer. of Appotntraen! trurt,r,
                                    lf                                                                             I

                                   ll                        . My Trustee shat] holdr rDar{Blr lnveut and I
                                                           ^
                                                  thc rrPorrcr   af Appotntneat Drrrctil sE I eeparaue trult tor
                                   ll "rfnu.tU
                                        ghe benefit of my ulfe, 6hall collecr t,he lncotl? thereof anO stratff
                                                                                                                   I
                                   ll
                                       n"v cf,. nct lncome therefrom aorned from and eftrr. the Ortc of nrf
                                   fl                                                                              I
                                   ll Oeotfr to oy w1fe, cr,apgJy thr eane for her bersflr, tn annual or I
                                             ,n*nurnt lnseBllneDrs, Eo lorig ae Ehc shall llvr, AB urrd
                                   llror" r,tx                                                                     I
                                       tn tt,tl        of  "Elcr{tt,il  the !er.o 'rlnpohEr sh6ll lnclDile all che
                                   ll                                                                              I
                                       lncornu         nay be :.equlrod to quallfy thtl ilporer of lllotnument j
                                   ll          .rhrt.
                                   ll
                                       frurt" for uhe Dsrtlal dAd{rcrlon sllorrebJ,r ln the tederti eststc I
                                            t",        ln ny eobate,
                                                  nno".rdtng
                                   ll                                                                                       I

                                   ll            Ir le ny Hlsh rhsr my xtfe shall rccetve ar leasr                          I

                                   lfnfghr.*n rhouranC doltErs (tI8,0oo,oO) per yolr tror! rbe tyusr
                                   ilt                                                                                      I

                                      creatcd by th13 trerr of xEICHtHtr Bnd Bny a<lctl!tronll srlourlrs r{hlch
                                   ll                                                                                       I
                                          rror !l't'e to tth! Dr necrrrary, advlrablc or erpe6l.nr for
                                   [lraV                                                                                    I
                                          lroftr oare and/or for ttre payrncnt of tny unus\lrl erprnrcB
                                   fltrer
                                  flreaulttnf fnon                lllt€rtr emergcagy gr other €xtrt- |I
                                                                 any ext€nded

                                  lforatnary necdl and to thct end I oa hereby expreruly authorlae arrd I
                                             hy trurtee, ln lts absolst? snd uncontrolttA dtrcraltqn,
                                  ll"rio*""                                                              I
                                       o"t to rly xtfe froD tho prutlp8t of thlr truEs, eI aDpXy for
                                  llto                                                                   I
                                        bcneflf, lueh uDouDlF rt tt ihs:l trofi tlnl to tlrnr ooneldcr
                                  llher                                                                  I
                                  llrdvturble or erpc0tonD                                                              I


                                  ll           t hcreby rrprcrrly plovld? that sh? Trurree of ihi6      I
                                              gruB! ctneBtrd under nen ol trtlcnfHt' shsl! noi have iny
                                  ffurn"oor.                                                            I
                                            Fovsr6, dutjrt, outnorltyr prlvlleEet or lmnuntties,
                                  llrlshts,
                                  lll
                                                                                                                        I
                                  il



                                  ill


                                                                                            EB-00017380
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 10 of 19

  ,   r,:r,   y,   l"JUi 0 vo^tvt   i\i.^ullr   rtAuuu.(.ti j0rlcJl0u,j
                                                                                                 i\tj tlrl   i,   ]t)




                                                                               *9-

                                      ulicgher  ot rroi dlDere!16h5ryr 6J'ontcd to rDy EnGcutor or Tluslec
                                      by any ethon provlBlons of thts l,jJl) lf gno to thc ext€ht rh3;
                                      guch rlBbtE, p9vel5, duuleE, auihorlty' Prlvllc6'cs o! lflnunlileg
                                     i+ould dlaqualifJ for the narltal dcducglon tht lsg,Bcy devlsed 8nd
                                      Dequearhed to ny lfr^ustaN by th:g $A'r of nEI0l{fHt'.
                                                   UDon the dlsih of ny wlla, lty lrustce at.rlll dlEtrtbuto

                                      the onttrr? pnlnclpal of thls "Pourr. of ADpolntneni fru$til thon
                                      fe'l8l$ln8 a6 Ehe 6hrll appolnt,1n tt'ugi or oiher'efle, by hel'
                                     lttll vh10h Fp€clflcaliy r?fcrs io sttd rxerctseB bhi6 pc$er Df
                                      epFcltltltleni (lrrcludln6 the p9$€r' ln hor to &ppolnt thr Bntlr'4
                                     prlnctpal, to her ectate) and ,f lnd to t/he okt€t1t lltat she lhBll
                                      fall sffectr.vel,y to exorcls? euch Bcner4l po..rc! of &ppolntDsnt
                                      lbe,'r Buch prLnclpal she1l be odded to Dy nesld:}al'y estal.e 8hd
                                      rllopcoed of oE thcrir$n provlded.
                                                         I - ily Trusspe rhal: held, nlDagg. lngssg rrrd
                                     rilnve$t     !l)e [Eslatc  Ttup!t', co]]ect the lncome lhtrefrotn and
                                     accunruiate tnr frii" Jn'cone earnorl t'r,on snd afte! thc date of lny
                                     dsat.h, go:.onE ss my Hlfe shtll l1!c, snd upori brr death shell
                                     djs!r,J,bule rhe Drtncipal of tht3 sep&rcte t,l'ust then lenalnltis'
                                     plu* alX gcgunvlated lncone and any a+crued 0r (tolleeted but un.
                                     dlEtt{but?3 net, tncoDer to hor,!$iate, y'y {';"ust'c€ !r suthottred
                                     ',a psy !o niy vlfr, ol apply lor hgn bgntfltf 6u(h strrrts ftom Ehi
                                     acounultt{d lncono Or prltlctpal of thl6'EF3.SI.G fnuetrt6Er ln
                                     Its dls€ret,lont Desm6 8dvl3ab)e lor hes'malntfrdnoG and tv€trfater
                                     provldqd, bodev€rr ?h&t no rueh pgytnont or eppllcolloti ehsll bc
                                     nade co or fst' th€ bengtit nf nY ltllF txll€et efld uhtll thc prln'
                                     cl,pal     of   bbe irPor€r   of   APpolntneng Trust'r hsrellis!0ve srse?ed ts
                                     cxhdurled.

                                        .        ls utcd ln lhlt rrDrt of 'rt:cnrtn ti:e t+nn r'3heot,)ail 5h8:,1
                                     ticluCe el) tht Sncorle thst ,n8y bp requlrld tc quallfy tblr
                                     rr!)sltte Trultt' tor lbo uar{tBl dtdlcuen slloweble ln the Fe6erel
                                     9s!Bbe trx pr0csedrr& Irr rl,y e89&!e. r nereby 8rp!!36Iy provlde




                                                                                        E8-0001 7381
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 11 of 19

    i' ., ,.   !i)t)   i   tr ,tlA$   t,l   ,z.uli l,rAbgriI l.ti, ,ilJC, j0:ttr
                                                                                                       Htt, ir   1ii r',   i   i




                                                                                   - 10.

                                             flrat tt,a Trugtee of thls       sepgt.aLe r'EiLat€   lrust,trihqll    noL trir*
                                             8ny yiEh'"s, powEl's, dutte6r eu!lrrr,l9y, plitvtlFBs! or lrirnunctJca,
                                             ulreiher or ngl dllroreglon8ryr Elullgd ro my Sraougor or Tl.ubtra
                                             by Bnt othet provt8lo$g of ulrls t{tll lf and tc tbe oxtent theg
                                             6Uch !lght5, pcl,erS, dutlca, aul,horlllr Prlv!ItgeE ar trurunlticJ
                                             uould dlsqusltfy f,or th! Banlttl dgduc?ton ihe "Etlqie Trur!'t
                                             orestB€ bl, thlr 18" t/f olil0lliiltr.
                                                       ' So tong 86 any pDrt of thlB l?c$cy thsll r'emElh lalpa!d,''
                                             riy rttfe shsll bs c&gl.tled &o Fecelvo tuch psrt tg lih9 lnoom+ of
                                             mJ eFtais ls tll,l cqv81 !n''eo and one-helf per cen! (3-i/?!) por
                                             &$nurr! frorl) the dBue of ny derlh on Bt"v unpald puri of 6ald
                                             l€SacJ. Such .lnti?leDt bhall be 1n fleu of Bny lntsr0rt ot' other
                                             lnocnie on thj.s legec.s, I Cilect thal sny tncotnE tsr p81C b.v r,it
                                             Exe+r)lor ln rerpect or lncorfl$ sttribubSble to t.hl$ lrrElcyt lball
                                             be chBrged to end pold ,'tiom ?he 6rDeunt, psyablt uri(lnr thlr para-
                                             Are?h   in   such etrultrble nanncr ar rng Elecutor'$hs)l delernlna,
                                                          l4y ExscuLor 13 outhorst?d       to oatlafy thls        logBcy tn
                                             oauh   or in k!nC, or ptrttty ln          partly 14 klndr and alry
                                                                                    cash snd
                                             propnrty Bo dliEtrlb.u!$d ln ltrJd ehsli be {alued. lor tbai purtPcse
                                             at tr.r6 v6lus on the d8l€ en d3+.es of dlsit'lbutto$ to ny Trusioo
                                             ott on lt8 bg31B ?o ny €st8le r$r unite€ slrtea incone ta.x pur-
                                             p?Ber, Hhlqbov?:' shgll bg loxeri provid€dr hovevep, thet X fequesg
                                              (bub rlo nob dlrsct) bhat Eny allstrlbutlon nr8'de.1n k1lld be liadd
                                             w:th 6s$€LE hgvlng 0 dSte sf dlDtrib$tlon vslue rltlcb doec not
                                             eyoesd (qr exoeodr by the Snalle6t Bngunt pos5lbfc) tll6lr b3!18
                                             f,on Unlted Sis!€s $tlconq t8* purpggeE.
                                                         llINO{r Ail of the reEsr realdue Arid renalnder of my
                                             ?9tElg, leul.ol' Per5ar,dl.r of rhitever nat'urc ur$ rlrertvcr :ocatcdl
                                             bo ilhlDh I $h€'tr be !n any uBy clttlfl€d Bi thc tlmc af ml' do8ihl
                                             lncludin6 aiy lagtcy v.htch trr8y Sepse or bc lnvalld ar" f,o!. &ny
                                             oiher roeaoil ratl te tako e$fact (Dut excludtng eny Paopsrty ovct'
                                             Ylh:lch: mny tlnve a! lhe tlme trf ny dcat,h .Bny pDre! of SPPolntnl'nD




                                                                                               E8-0001 7382
           Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 12 of 19

i-----.         tri,j. g 2001 ii, irAfi,l   Nl)i0il tiAt,0{ry Ltp t0tZ6]16t]0
                                                                                                                 N0,   t)ti1 r. i2



                                                                                    -rl-
                                                 or dlcPogal, lt belnfi lry or(preBs lntontlot not,!o cxrrclBo !ly
                                                 Euch po{er by thlc rv1,11!}lrr) , shaltr be dtsPosed gf as fol)ov'i5 r
                                                               I   devlse !Dil bequegth   llty.   rsstdue::y cs?atc Co ny I'l'u1,.
                                                 tec, IN tnusl'l !o lrold, nana8er lnvsst End lelnvdst the El$or !o
                                                 coll.oc! lhe lnconro bbctofron BnC to pry over th€ lntlre n€t
                                                 lacom€, et l{aet quarter-ah$ullly lhrgu8houi thc t.?!D of t}ls
                                                 trust, to hy ghr.oe chllrlrcn, I'tlldt'ed Dotlov, $gIty [Ieebet6 lnd
                                                                         ,
                                                 Leot,er Eber, g). sppiy ,the satnc ror thatrr beneflb, ln 0qu81
                                                 rbares, In crre ahy of Dy tbreg chlldreb rrrtll predeccs[e ne or
                                                 rhell dle prlor. to the ElrrllnttJon e.f thtt tfurt, lhiD, Efter ths
                                                 dE8th of such chtid, or btter rry dsath lf, any guob ohdld rhrll
                                                 predecease ne, the lncom€ Bh8ll ba patd tor ot appued tot the
                                                 benelSt of, ny llhe61 deocarldonir ltvlnG fron tlne ro tltne
                                                 throuShoub the rerm of thts tru3t, l9l :-gl$g.c. rhl3 1r'uE! Ehail
                                                 contlnDr throughou! the 11ver of ny gbrEo chlfdran tnd                      6b411
                                                 ger.mlnst,e uponthr doeth ol th€ Isst sutvivor thereol; proulded,
                                                 hoHeyets) that ln caso all, or rubst.ancis,lly Ell, my Btoch cf Eber,
                                                 Eror. I C0., inc., rhall.be lherstoforc soldr my tru6lee n(y.) gn
                                                 l?9 sbsolule dlsol'eilon, rooner teralnale thls trust ahd dlstrl-
                                                 bur-e lhe corpus thet^eof then rsnslblng; BDO tur$he! provlded
                        tt'
          I h,, Yv *{,                           r.bat ln cSsB nonc gf my chllCren Ehall 6q''ulve ny ltstSr,ln-I8n,


                ,ffi                             Ro$e Eber, antt 811, or tubgteDglslly sll, lr\y $tock of Ebe! Bros.
                                                 I Co,. Inc,, rhall not bBve b?en SoId pr.lo! to thc dst'"h 0f ih€
                                                 las; Surullor of ny sald chlldreD, tblE tru8t' shBtl contltlug
                                                 unttl sfbes tbe Certh ot tty Eeld slst&r-ltr-l8rt"
                                                           Upon ?he taFfilne,tlon of thts truotr I divtge cnd be-

                                                 Queath the corpui t,hetFgf then !8msln1n8. t9 fiy thdn llvlng llneBl
                                                 de s   cendanle, qer :9i!5!gg.
                                                               J authorlao rnd cllpove!       ttty    !g P8t to 8ny tngor'.o
                                                                                                     I't utgat
                                                 beneftrclrry.udct thj,s r'ilIN!)lu guch croor.l'lrr of prtnctpal 8E lt,
                                                 tn ltr obBolube OlBcrstton' nay de.n ncaeESEry cr advlFobtl for
                                                 bhe cBrer mrtnienshcc or qallare ol any Euoh bentflolar"y ol



                                             l




                                                                                                     EB-0001 7383
    Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 13 of 19

-   . -'--i,rt. t, ;(rirl   j llAht-   t{l)iOi\ piADiriiy   ,ti   ,f   5261160r.)                        ticcii2      P. tj




                                                                                    -t2 -

                                          llcrbet ol')lls ot her faDrIy, provtded, hptl€vcr' lhat eny sur.1,
                                          prtnclpa; p$yileni3 shalX b€ chol'god SGBlnst iho tru$g frorr shli.::
                                          EUch beneflrlBf, 6he'ri ih8n ba cntlnle0 te rracel"Je lnoond s'td
                                          thall b€ edJuorsd equitably, as oe',e$!lned by ny trusteer ln 1!c
                                          ab6olutie dtrscn?t,lon, ltpot frnDl. dl,strlbutlon of tb? cot'puE of
                                          6uoh trusg.
                                                        w,l       Notnithslandtng, 8hy 9l the forcS,olng, pre-
                                          v161ons of ,.,h1$ lllll, lf any porilon of riry eetlie (r.nctudlng tibe
                                          :ngorne fton Any t,r,ust hereuncer) shrll st af,y llnr ba ol becohp
                                          psyallu or dt$trlbuteble to a nlnor or !i lnsotnpelert beccuFo of
                                          llre provl$1on6 gf tblg l{1lI qr, lhe authorlsettons contslned
                                          hareln, on by ope:allon of laH, Burb tncorgBt Fhell vegi 1n
                                          abroluue filr;elshlp ln $uch,t;1not, or Jnoc,:lFletent urd;
                                                             I - ioy Execut.or or frugtee, as th6 cgDe m6J be,
                                          ls aulborlz0d in Lg$ !b6o:ut€ dlicrBtlon ard $lthout tuthorl.?0*
                                          tlcn bl' 6ry courl du:"!,n6 !uoh rqlnorJt:/ or'lnoorxprtencyi
                                             "                      t - !o d0fc:..paymsnt or dlslTlbuglDn ol thr,
                                          vh.,:g 9r sny    p!,:it of 3uc!: ln'"erest !J161 ln tbe rntautlme ) !o hold,
                                          rn8,rrag,e, lnveat and lslnveab the tatiel [o collect thc lncorne

                                          ihel.lfnorr snd to pei,, 90, o! apply l'or the !,engflt of, such rnlnot
                                          Da lncoDI\et€nt so nrush of the net lncolro $nd prlnclFol thereof
                                          8s ruch E*€cuior o! frusgce, ln 1ts d:.scr8tlon, d€en8 8ijvtr6obI€
                                          toi the mglnlenancer.cducatlon erid TetfSr€ of 6ucb mlnor or
                                          lncol,pe';Erit, gcculoulNtlnt lhe lrrcorie nct oo pald .ol' appite d.
                                          the princ.lpsl th?xsof and any abounulgted lncqr0e rhall be psld
                                          or. dlrrribuesd!o tuch nllloililhen rrrch nlnor resohes the sge of
                                          twenty-one (2!) y€8rE. ur to such lhcomPetBoi ct bl6 ot her
                                          lon:rotltee cr 9$her legal rePn$Eant,ellrrc at sny ti$e.
                                                                ? - !g p{t'nlt I rnlnor or lnoo$prtent                to    heve

                                          the ue€ or poa$esrlori of Tny ruel cr t|ngtble pafgon&i Fropertl.
                                                         B - dy DBeg$l9r 8nd lrustec oLoll be sntltled t0
                                          F(roel1'e ccnpsnsBt,l.on wtt,h rgspect            to   enJ Fr0ptfty betd   for   8ny




                                                                                                  E8-0001 7384
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 14 of 19

*'-i-*ilill,   t.200j-   t;iiAfi,i"   NjX0ll piAEC0y r-t.i ,i516:jrc00
                                                                                                  llA,   ij,r2   it



                                                                         -r 3-
                                                                               provlglonS hcrtcf, {t' th(
                                       mlnot:   lDcdlnDo(tl\t, purgutnI tg the
                                                gr
                                       somc rass cnd jn thc tnenncr DSyaEle
                                                                              fo te&tafient0ry tFuGUaas'
                                                        c . Dl gxeouton and,ffutg$e Ebell nct be rcqgirrd
                                       tc rendcr.rr'u;l eccountS to 8nJ Court nof lo furnlsh d bond 0r'
                                       oth4r ob)!Jrttrorr fer thg 1'8ltbtul per',fonn|nce of 1t8 dtttiee.
                                                 ErI:g!l,x.; At r'9!Q0c abov'e, lt ls liy l',lsh ?hlg tnv
                                       votlhg cor:?rol of lbgtn Fror, & Cg,) fnc', carl be rctalied Nnd,
                                       subJegg,   tD sho? prltl8ry rlohr   I   hopc   thit   ny lDtereots Jn cert8ln
                                       othEr close corpor,atlo;8 osn 81eo be ritelned &'ld that ny 6otl,
                                       LtElBr, ttgy hsvc 0n oppottunlt,y to p8ttloJ,PAce tr fhe nona6emsnt
                                       thor'eot. ! acooralinEly exp:ecr)y outhorlrt lty tr'ecutot'to teistn
                                       anC Lrsnefcr !o fiJ X'rus?ei a!r+ tny fruslec to reiain my tt'ocI oi
                                       S',!el, BrDs, i Co.., x.no., enc h)'.lnt,er06r6 xn rny ottrer clofie cor-
                                       pcrsrtdhs or 1n any rur!.ncorpol'sted buBlneBg $t9h {hlch ! ttey be
                                       conneut.cd sb lhe tlne oC tty dgathr u1dr Bltheugh lhl'' $h6ll ltot
                                       be de3nrd B qllcation tc ratalr. luch sorpolate 0tgcks 0! buElnetr
                                       :nbgrlsisr I, nqverthelesn, dlrsct thal hclther my E.(ecuton hor
                                       ng Trustee $huLl, be raspohslblg or SccourtBlile fgr sny los8 to my
                                       E$'bale rerut$lhg. ftgrn the ?ctent!on of 8ny Euch sorPorBLe stockr
                                       or buglD*ss lnscteBlg, provtctd gnly !h6t t" !h81,. hgve aot,ed ln
                                       Sood fst,th.
                                                   [Ifi,J3[: I nonlnatc ny Fnh, Lestcr, my stuortey,
                                       E:llogb ll , owaer, Jr., Uld l'ri8trtne l4ldtrand ?r4urt CothDs$y of
                                       Bcchester, of trochcabcr, Nsil yotkr Executclc blveof aDd lrustd06
                                       of the ilullr rteet8d un6!f I'EI0N'!H'I 8nd I'HtNilnrt htr€gf . In thc
                                       evcnt Elllot! l,l, our1)Ber, JF., doea n9t lurvtrve Be, or fstl+ to
                                       qr8ufy oI DcaDeB to 3ct 8s rush Erecutor or TruGtae trtgr ts
                                       corrpletlng th€ adtDltrlEtrallon cS ay oitrgc or of the tru$tr
                                       sr.eD?ud heter$der, thetr ln guch rvent r nonlnate ny atiortney)
                                       Stcr'lLng L. tetl'Gr' Ex?cuto! heliof or Truste€ hotcwd€t 8s the
                                       ceEe n8y b!, X dlrsct thlt Jty 8en shlll r3!vc ln soch Buoh

                                       flduclary csPaclty {ithout oonPonrsll,en. ! dtr€ot t'htt no




                                                                                        EB-00017385
 Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 15 of 19

- . -rit   9,   ?0ijj $ itAj\4 i{txcfl ptABC0y ttp        5s5253t60l)                          tio   c75? ?. t,




                                    lndlvld$al Erecu!ol 9t rt{,usi?? Ac.t1t18 hcreunder 6t011 bE neqult'r's
                                    !o turnlsh bohd or otlcr geourlty ln tush csPaqlty ln rDy Jutlt.
                                    €1   ct 1on,
                                                   f   regueat tlra!   rny   Executor snd fruEtge 86a0a1at,e trlself
                                    1n any cilscussior:s conoeFnlng tho contlnulng operstlonr sale oI
                                    Ilquiditlon of any butlne$s .Er buslnoeres contlglled by Be at the
                                    ?lfle of ny death, vtlh rfly cousln, Hlltlon Ebel,
                                            . I grrni to tDy Etse\ltor and trusg€t.Bnd tts cuccot3or
                                    OI ruccessorgr lhe tollgtttDg porro)^3 ln aOdltlon !o those else'
                                    wherc hereln &rEnted or oouferted by lerl vlth letpect bo all
                                    property, r'egl or personal, or,ned by $s a! ny degth or.et any
                                    ttrnc forrnlng palt of rny e;telo or anl' tntgi b?reutderr lnoludtrng
                                    aocunulateO incone 8n6 property held lutder a pgvet'l,n tru8},
                                    unril the flnsl dl6lrlbutJor, thereofl
                                                    A - Ub neteln 6ny such propqrty, :lncludtng 6he!e6
                                    of stocl of rny oorporst,e Executor and Trusr.a+ Dr Ehat'ta et stock
                                    ot I corporetlcn hsvln8 vgtlng conirol of cuch Etecutgl and
                                    TruDte?, as in lnveBlnon? wlthout regard to tht prgportlon vrbLch
                                    1t &nd other property sf a 31n.il6r, chrrector beld hareundei nry
                                    bea! to lDy 0ni1fe ertate o! the trust 1n t{hich luch Ftopenty 1B
                                    hold and l{hcLhct or nob ruch proper.ty ts of ?h0 Dlss6 ln *hlcb
                                    trutteeg are Buthofiaed by 18r or rule of oourt to lneeFt rrurt
                                    f,unds;
                                                  . E - To aelt, excbtnge g! othen'lsc dlbpg!€ gf eny
                                   ruch property at publlc oF prlvato 8ale, rholly or pgrtly on
                                   credli ot' .for ce6h gr for ary obher conslderetlon tneludtng
                                   EtoBhS, bohdr or gtbor obllfgtlonF sn{ to grrrlb optlonB for. lhe
                                   purcbera, e*change or othot dlspgtltlDn thereofi
                                                    C - So lnvert and rotnvect th pfap€ft$ of rny
                                   gharactr!, rea! or peraonal, J,ocated ln ot'ouiBtde Nel, Iorlr 9t89Er
                                   lnoludlng, bot nog lltnltcd to, bond8, noto6r debentqrlsr nori-
                                   glges, letEpS, corurron 8rd ptelerred rtocko, undlvtrord trterEe!5




                                                                                       E8-000't7386
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 16 of 19


                       lrii)i()N   tiA[iil)y Lti iit5Z6it500
                                                                         tt|.,   (,75i: f., 16




                                                               EB-0001 7387
 Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 17 of 19

-'l--lii:,   9,   lii,rj $,2i)Al4   \lX0iJ rrAi{i.}l)I   r-t   i       jil,b:rl00i!
                                                                   t                                          ,\t).   0   l|l    l,, l/




                                                                                           .r 0,

                                         |tJ!irFB; r,o eubtt!vlde atg plot oliy $uct) pr.c,f.r:.(i;i !n at,unJir,,.
                                         propert$, go tef,ratn fr,on paylng tEr(eo und r:i.thL{,r:ri,a} atl]i,,,,,,
                                         tho:"eon antl tp convey ftny Btch proPcrty xtrillo!,r c,.r,.,! ) rlr!tr.i
                                         bo partitlon EnJ FUc!, prcpel'iyr even tbough lt mfy lrr,!d !l
                                         lnoerc6t ln tbs oam€ fiFoFerty ln lls c}|n rt 6ht gn tr; :,:..--$ ii;,,.,r,
                                         cs?Bctty3 to cxtend 0rly. exlgllng tnori6Age; bo bolsrr ui,rn t,,r!
                                         recurlty of ani, 6uch properby, ond to gxoouge nrgrtgLsus s,
                                         securlLy thsr? lorj
                                                          H - t'o botroN rnoney frcnr I'tself or gtllers for thg
                                         beneftt of, ny Bstals or ehy trurt hareundcrr gnd !o selure lhe
                                         lssn bir pledge g:'toortgage ot ihe ProPgtty of ny eEt&tc ol 0ny'
                                         l:rust 8nd to reneH €r!,sttnE loAntl
                                                .         1 - to extend the tltne of paynent of any obl.16b-
                                         t,lor, h€I6 hereuu{Bl. 6pd to oonplgmlre, stttlf, afbltrBtc or
                                         abandgn 8lry clBi$ In favor cf or sgr.lna! ny €olntc 0r Bny ttu8t
                                         hereundc r;
                                                          J - to cau3e any sccuil!1e6 or othqr,properly Irld
                                         hgre$)der to be fell$tcred ln the nefie 9r a nDhlnee Q:n lr lt! o"ln
                                         nano, rtlthQ!{: the oddlilon ol any $ofd o} uofd$ thoxlng lts
                                                         oapac:lTYi
                                         .flduc{ary
                                                           - To 6ske any olrtrElon or ol$grlbution naqulred
                                                                       X
                                         ber€under ln cagh or tn oihEr propefty!'t'es:l 0r perBongir or un-
                                         di\,lded 1nlrre$te therein, el' pgrtly ln caEh and Forlly tn 3uch
                                         oiher propefty, and pro rats or othethlge aB bg'any plt:'rlfrular
                                         asg3l   i
                                                                       1 , Eo        $bnndon   Itoperty lthlch it,        detc/'totncD nci
                                         to   be qorgb Flotectlngi
                                                         p - to Ie0elve 866lblonAl pfoFerty ft'oE 6ny
                                         sorncs errd ndd lt to 8,1d nlnBle 1t httlh the tr$Bt ot ttusta
                                         cr?ated hercuhder!
                                                                  Dcu to g0lr Bron' i co" rno't u'!c"or
                                                                       N   -   T'p
                                         Eber 8rotr. lllnu & l,lr1uo:'Cerp., for ledonptlgn or cilir pufp99cr




                                                                                                      EB-000'17388
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 18 of 19

   J   :r:   u. y. iiji i         I lrll'i
                            ,i,
                                             tt   I^UjI   r ( ilou'irt   rL!" 2J)/OJJ0UU
                                                                                                                   NU. u   t)   t   i..   td




                                                                                            'l?-

                                                   iiul'liclctrg ol li),tjlrrr'ro ot 3!ocx !n sald cor'porat'JonB !o p,'Q(1u.,.,
                                                   u suoi llo! 1n or:cr'rg of (1) the attouD'" of cstSte, 1Dhelli8nct,
                                                   Icgr.;cy rr,J guoc€E61cn !'s*18 (lncf,udlng any tnLe)^eBt collegted a:r
                                                   a pnrr c.l guch taxeeJ lmpoSed b?cr'u!e of ny dsltb, and (2') ghe
                                                  ariounb of furlera! and adr,tnlstrrlllon exp?nie3 ello$sble sE
                                                  dcdqcrtonr ln dtteralnlng thc srDount 0f liedsrsl ergSle tax
                                                  trFposed bectuBe gf try degth,

                                                        .          o - To conttnur tht op0fatlon of Nny bugtn?sB ln
                                                  HhSch f 8In engrBe0 .r the tlmr of nry deaih whethcr thlgu8h grock
                                                  o$nershlp or o0herHtsc for 6uch pefiod of ttrne Bs lt nsy deenr
                                                  sdvlseble, sl the IJsk or ray 6cnefal estste and wttho,It perroDtl
                                                  ltsDulgy on lt! p6rti to irke pert ln rhe DBhrgsncns of suoh
                                                  businDss; !o 6elect grd yote for dlrectsra a,nd/or oftlcers
                                                  theleoti sc &ct aE. dlrectors €th6/or offlcele theleof, elthar
                                                  lndt\,tduall? or thl'ough an oCftcer or offtcets of ny Corpo:'at€
                                                  Executor 0bd Trusicei to rske ruch 9leps {lth respect !o nEnlDt
                                                  oF chrn81D0, offlgctg oonsiltutlng or racgnsilturlns the rDr?ieg,int
                                                  obd/or operalLng parlonnel thet'eof Bs lt dacrns pr,qp€f gnd to pct
                                                  ylgh rssp6cl to any other. nrsttet               ln   conflecclon ther€Ftgh vh{ch
                                                  hry Executot           o!   TiuEree deens advlrablel
                                                                  F - So tll! € Jolr,t neturn ot lncer0e xtth Dy
                                                  rpousp  for any lexeblG yaar on perlod enttlng ot or. FnSor to
                                                  Jlnu8ry I of ihe yEsr folle$lng ny deagh, fot lthtch f,uch & rctuFn
                                                  Eay bc flled, putsuant to any Frdersl or 8grt,e law mpg11g g1e.
                                                  elrlgn for the dlvlet0n of tgleblS lncohs beiwren apoutog, end
                                                  lo ply froil my e6tabr drly Dart o! al.l 0f the tsx due uton eny
                                                  lutb retur4 of trncom? or sny ottJustnrht or FgFtBgeneng tberrofj
                                                                  Q - lo oohg3nul pu!8$8nt te Eny Frdcral g! Ste9e
                                                  l8w rnektng provlslon lcr 0h! dlvl3lon 0t Bsxr,blc gtftr between
                                                  Bpouset, to ery gi,ft oAdc by ne oI by my rPouge Dflor go ny
                                                  dcarh, ro th8! lt shall br conrldered aE nf,da onc-h&lt by
                                                                                                               'rs
                                                  End onr-half by ny spouEs; and tf suoh conSent bc glvtn to fllt




                                                                                                         EB-0001 7389
Case 1:16-cv-09517-LAK-KHP Document 262-2 Filed 11/08/19 Page 19 of 19

         \t,   /\,!,ii   r:!.a   ji;{i        "Jil''if1 r; :{i,r1           L   t   t ll) llj I lttjt.:
                                                                                                                                        rui./.
                                                                                                                                                 ii   /)z      t.    :y




                                         Ir


                                                 '                  IN    HtrTHt$S h?{[REOFr              I   have hercwrto Fet ny hsrrd 0.u
                                              6eni rhis             :{tlcry               of
                                                                                               -C}rn6ea, ln the yoar sne shoug{rtrij
                                              nlne ht:r,dr.s6 end Plxf.Y-nlne,

                                                                                                                                                            (t,9.)




                                                                    lhr    forcgplnB ln3tt"r,ttetl'i             {c8.t   on   ihe   dil"*   9l thr          ti0t3
                                              tber.ool Fubscrglrod by AttAil EFEn, the feBtBgor n'ar6d tberetn, ln
                                              out, ple$€nDe and    tn ?ho presenu(, af B80h of ug' 6nd lte n! ?he
                                              arrnre tdrDe dcc.1aled to u$ thei the s*ld i,nsttumcli? !{Fr blt last
                                              'Jl]I Bhd Tcrtafiurit ) and ].re 8t hlr recucst &116 tD bl.6 pnu.ccDo0
                                              and :in th.G pre,Fenoo ol e6ch other hg,ve ,ubsol'lbed our nemeg sg
                                              $itnerses rheretc on r,hc EaLe .tn1'dsy of                         196g.
                                                                                                                               -,,ftnUe
                                                                                                 tesldtnG 6t
                                                            t/
                                                            |1n''
                                                     '\-l    l/t(' !',-"., A,-.,.,!,r,t: .fcr141ng E!




                                                                                                                         E8-0001 7390
